Citation Nr: 1424347	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial compensable rating for tenosynovitis of the right thumb.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from August 2004 to February 2009.

The matters come before the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for tenosynovitis of the right thumb and assigned a noncompensable evaluation effective from February 25, 2009.  The RO also denied service connection for a right shoulder disorder and a sleep disorder.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's tenosynovitis of the right thumb is not productive of arthritis, painful or limited motion, ankylosis, or a no gap between the thumb pad and fingers with the thumb attempting to oppose the fingers.

2.  The Veteran does not have a right shoulder disorder.

3.  The Veteran does not have a sleep disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for tenosynovitis of the right thumb have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5228 (2013).

2.  A right shoulder disorder was not incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  A sleep disorder was not incurred in service and is not proximately due to, the result of, or aggravated by service-connected PTSD. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The RO did provide the Veteran with notice in November 2008, prior to the initial decision on the claims for service connection in July 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the November 2008 notice letter about the information and evidence that is necessary to substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

With respect to the claim for an increased evaluation, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his right thumb disability.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-9. See also VAOPGCPREC 8- 2003 (December 22, 2003). Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for tenosynovitis of the right thumb.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any outstanding records that are relevant to the claims decided herein.

In addition, the Veteran was afforded VA examinations in July 2009 and April 2013 in connection with his claims.  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history and the claims file, as well as on an examination, and fully address the rating criteria that are relevant to rating the right thumb disability in this case.  There was also no reason for the July 2009 VA examiner to render an etiological opinion because, as discussed below, the Veteran does not have a current diagnosis of a right shoulder disorder or sleep disorder.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right thumb disability since he was last examined. 38 C.F.R. § 3.327(a). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case. Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


I. Higher Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, as in this case, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Similarly, where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran is currently assigned a noncompensable evaluation for tenosynovitis of the right thumb pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5228-5024.  

Diagnostic Code 5024 provides that tenosynovitis should be rated on limitation of motion of the affected parts as degenerative arthritis.  

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Code 5228 (limitation of motion of the thumb).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5228, a noncompensable evaluation is contemplated when there is a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. A 10 percent evaluation is assigned when there is a gap of one to two inches (2.5 cm. to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

In this case, the Veteran's service treatment records show the Veteran was treated for tenosynovitis of the right thumb in October 2008.   His pre-discharge examination revealed normal muscle strength in his right hand, and the range of motion of the thumb was normal with metacarpophalangeal joint flexion from 0 to 15 degrees, extension to 70 degrees, abduction to 60 degrees, proximal interphalangeal joint flexion from 0 to 50 degrees with hyperextension of 10 degrees, and distal interphalangeal joint flexion to 90 degrees with hyperextension of 10 degrees. The examiner noted that there was no additional limitation of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use of the thumb.  X-ray findings of the right hand were also normal. The examiner diagnosed the Veteran with tenosynovitis of the right thumb and stated that he would need to resort to speculation in order to assess any loss of function due to pain. 

The Veteran was afforded a VA examination in March 2013 at which time there was no   limitation of motion or evidence of painful motion for any fingers, including the thumb.  There was no gap between the thumb pad and fingers upon testing to oppose the fingers, nor was there any functional loss.  There was pain on palpation of the right thumb, but diagnostic testing was normal.  

The post-service treatment records do not document any findings necessary under the rating criteria.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his tenosynovitis of the right thumb.  

There is no objective evidence of arthritis, as x-rays have been normal.  There is also evidence of any painful, limited motion.  Indeed, the March 2013 VA examiner stated that there was no limitation of motion or evidence of painful motion for any fingers or the thumb.  As discussed below, the Veteran has claimed that he has fatigue, weakness, and lack of endurance, but he has not reported any limitation of motion.  As such, the Veteran is not entitled to an increased evaluation under Diagnostic Code 5003.

In addition, the Veteran has not been shown to have a gap greater than one inch between the right thumb pad and the fingers, with the thumb attempting to oppose the fingers.  In fact, the March 2013 VA examiner specifically indicated that there was no gap.  The Veteran has also never asserted that he has such a gap.  Therefore, the Veteran is not entitled to an increased evaluation under Diagnostic Code 5228.

The Board has also considered whether evaluation as amputation is warranted or whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. In this case, however, no ankylosis of either joint of the thumb has been shown on examination, and the loss of function does not rise to the level sufficient for a higher evaluation.  Moreover, the March 2013 VA examiner specifically indicated that the Veteran did not have limitation of motion or evidence of painful motion for any of his fingers, and there was no functional loss.  Thus, evaluation as amputation or additional evaluation for limitation of motion or other digits or interference with overall function of the hand is not warranted. See 38 C.F.R. § 4.71a, Diagnostic Code 5224.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's right thumb disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the noncompensable rating, and no higher, for the entire appeal period.  In this regard, the Board observes that the Veteran complained of pain, fatigue, weakness, and lack of endurance, which he is competent to report.  However, these reported symptoms have not been shown to result in greater functional loss.  In other words, these complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation for this time period.  In fact, the pre-discharge examiner specifically noted that there was no additional limitation of joint function due to pain, fatigue weakness, lack of endurance, or incoordination after repetitive use of the thumb.  The March 2013 VA examiner also indicated that there was painful motion and no functional loss or impairment of the thumb.  He also stated that there was no additional limitation in the range of motion of the thumb following repetitive use testing.  Notably, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Accordingly, the Board concludes that an initial compensable evaluation is not warranted for the Veteran's tenosynovitis of the right thumb. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's tenosynovitis of the right thumb is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain, fatigue, weakness, and lack of endurance are fully considered in the rating criteria, to include 38 C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his right thumb disability, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected tenosynovitis of the right thumb under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006).


A.  Right Shoulder Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for a right shoulder disorder.  

The Veteran's service treatment records do show that he was treated for stiffness of the right shoulder in October 2007.  However, the record does not reflect any current diagnosis.  In this regard, a January 2009 pre-discharge VA examination showed that the Veteran had full range of motion, muscle strength of 5/5, no tenderness to palpation, and no additional limitation upon repetitive use.  X-rays of the right shoulder were also normal.  Notably, the examiner concluded that no substantial clinical findings were present to support a diagnosis of a right shoulder disorder.  

A June 2009 VA treatment record later noted that the Veteran had right shoulder pain, but the post-service medical evidence does not document any treatment for or diagnosis of a right shoulder disorder.

The Board notes that the Veteran is competent to report his observable symptomatology, such as pain.  However, pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Moreover, the January 2009 VA examiner considered his reported medical history and examined the Veteran after which he concluded that there was no current disability.  The Board finds the January 2009 VA examination report to be highly probative given the examiner's review of the file and reported history, as well as his own examination.  He also relied on his own medical expertise and training in determining that the Veteran does not have a current diagnosis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Based on the foregoing, the evidence does not establish that the Veteran has a current diagnosis in this case.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.


B.  Sleep Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for a sleep disorder.  

During service, in November 2008, the Veteran complained of excessive snoring and daytime sleepiness.  He was noted to have primary snoring.  In his medical history report at the time of discharge, the Veteran also reported having a sleep disorder, but denied frequent trouble sleeping.  

Nevertheless, the Veteran underwent a sleep study in December 2008, which found no significant sleep obstructive apnea.  A sleep study performed in July 2010 was also negative.  In addition, an August 2011 VA PTSD examiner also noted that there was no sleep impairment.  

There are no other post-service medical records documenting a diagnosis of a sleep disorder.  

The Board notes that the Veteran is competent to report his observable symptomatology.  However, he has not identified any treatment or a diagnosis.  
Moreover, the objective medical evidence shows that he does not have a current diagnosis.  Despite the Veteran's complaints, the sleep studies have not revealed any current disorder, which is highly probative evidence in this case.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Based on the foregoing, the evidence does not establish that the Veteran has a current diagnosis in this case.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.


ORDER

An initial compensable evaluation for tenosynovitis of the right thumb is denied.  

Service connection for a right shoulder disorder is denied.

Service connection for a sleep disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


